Response to Arguments
Applicant's arguments filed 6 December 2021 have been fully considered but they are not persuasive. 
Applicant argues because the film of Gibbons does not have the same structure as the film of Fanfani, Gibbons’ teaching of coating weights is not applicable to Fanfani (Remarks, page 4).  Fanfani was used to teach the layer structure of the claimed invention, and Gibbons was used as a secondary reference to teach the claimed areal densities.  Both Fanfani and Gibbons are directed to packaging films having barrier properties (Fanfani paragraph 0047 and Gibbons, Col 9, lines 20-29); therefore, one of ordinary skill in the art would reasonably expect known the known methods of Gibbons to be applicable to the film of Fanfani.  Applicant has provided no showing of evidence that a packaging film such as that of Fanfani is different from the packaging film of Gibbons such that the teachings of one do not apply to the other.
Applicant argues that the claimed invention yields unexpectedly good barrier properties and generally cited the inventive examples disclosed in the instant specification as evidence (Remarks, pages 4-5).  Examiner is unable to determine what data should be compared with the prior art in order to determine the nonobviousness of the claimed invention.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783